DETAILED ACTION
The communication dated 11/12/2020 has been entered and fully considered.
Claims 1-20 remain pending. Claims 17-20 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 
The Applicant argues that simply sensing the temperature in the cavity is insufficient for accurately determining the pressure within the cavity, especially at a transition point from the first set of mold blocks for forming the elongate portion of the pipe to the second set of mold blocks for forming the cuff as the volume changing. Additionally, the Applicant argues the molding system is imperfect and sensing the temperature along and calculating the pressure based on the changing volume, does not give an accurate account of the actual pressure in the cavity and leakage can occur during production. 
The Examiner has done further search and has found reference GINTY (U.S. 4,901,552) that teaches controlling pressure differential in a cavity. GINTY further teaches sensing the pressure in the cavity with pressure regulators and changing the pressure depending on the pressure values obtained. GINTY, however, teaches controlling pressure differential in a stationary cavity.  If the Applicant can elaborate in the difference of pressure in a changing cavity (such as with mold blocks) versus a stationary cavity, the Examiner would take that argument into consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lupke et al. (U.S. PGPUB 2004/0232579), hereinafter LUPKE, in view of Ginty et al. (U.S. 4,901,552), hereinafter GINTY.
Regarding claim 1, LUPKE teaches: A pipe corrugator and associated die tooling for forming pipe having elongate pipe sections separated by integral connecting cuffs provided at predetermined locations in the length of the formed pipe (LUPKE teaches a pipe corrugator and associated die tooling for forming a pipe (Examiner is interpreting tube as pipe) [0001]. LUPKE also teaches forming the pipe having elongate pipe with connecting sleeves at predetermined locations [0008; 0015-0016]), said pipe corrugator including two opposed series of circulating mold blocks that abut to form an inlet to a mold tunnel and remain in abutment until an exit to the mold tunnel where the mold blocks separate and are returned to said inlet (LUPKE teaches a mold tunnel (4) which comprises two rows of circulating half-molds (5) [Fig. 7], and an inlet and exit for the tube [0041].); each series of mold blocks including first mold blocks for forming said elongate pipe sections in said mold tunnel and second mold blocks for forming in said mold tunnel said connecting cuffs (LUPKE teaches a first mold block and a second mold block (mold halves (5)) for forming a mold tunnel (4) and cuffs (sleeve recess (12)) [Fig. 7; 0040-0041; 0046]); said die tooling including two die outlets located in said mold tunnel adjacent said inlet with said die outlets separated by a process air cavity formed in a recessed portion of an exterior wall of said die tooling open to said mold tunnel and connected to a first process air supply providing air under pressure to a first process air outlet located in said process air cavity (LUPKE teaches a first die outlet (2) and a second die outlet (7) separated by a space (A) formed , . . . , a second supply of process air supplying process air to a second process air outlet located immediately downstream of said second die outlet (LUPKE teaches a second supply of process air supplying process air to a second process air outlet (second gas duct (14)) located immediately downstream of said second die outlet [Fig. 6, 0042]); and a controller receiving a signal of the air pressure sensed by said first transducer and based thereon providing process air at a first air pressure to said first process air outlet appropriate for forming corrugations when said first mold blocks pass over said first and second die outlets and said controller controls said first process air supply and selectively operates said second process air supply to provide process air at a second air pressure reduced relative to said first air pressure for forming a cuff portion when the cuff cavity of said second mold blocks pass over said die outlets (LUPKE teaches a controller (17) for receiving a signal of the air pressure sensed [0022] and providing process air at a first air pressure to said first process air outlet [0009-0014; 0019; 0021; 0053-0055]. LUPKE teaches control of the pressure of the gas flowing into the space between the tubes and the controller having flowmeter that provides control of the gas volume flowing into the space [0022]. LUPKE teaches switching pressure p1 to pressure p2 at the specified time as a function of the position of the molds provided with the sleeve recess (Examiner is interpreting sleeve recess as cuff) [0016-0017; 0025]. LUPKE further teaches a sensor to activate the gas controllers [0026-0027]. LUPKE also teaches a first mold block and second mold block, which Examiner is interpreting as the mold halves (5) [Fig. 7]).

In the same field of endeavor, pressure differential, GINTY teaches equal pressure is maintained in a vessel, which Examiner is interpreting as a cavity. GINTY teaches equal pressure is maintained by adjusting the flow of gas into and out of gas regulators (7 and 8), either manually or else automatically by computer [Col. 7, lines 3-9]. Examiner is interpreting the gas regulators as pressure transducers. The pressure of the gas in both portions of the vessel is monitored and regulated by the use of input and output valves [Col. 7, lines 10-14]. It is known in the art to find pressure differential within the same cavity. LUPKE teaches monitoring temperature in a changing cavity. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the Applicant’s invention to modify LUPKE, by finding the pressure differential in the cavity of LUPKE and controlling the pressure by pressure regulators in the cavity, as suggested by GINTY, in order to prevent cavitation [Col. 7, lines 23-24].  
Regarding claim 2, LUPKE teaches: including a first temperature sensor immediately associated with said first pressure transducer and located in said air processing cavity (LUPKE teaches a temperature sensor in the space (A) between the two tubes [0063; claim 10]); and said controller receives a signal of said first temperature sensor and uses the temperature signal as part of an extrusion process control (LUPKE further teaches the sensors can give temperature values to the gas controllers to adjust the output [0063]).
Claims 6-7, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lupke et al. (U.S. PGPUB 2004/0232579), hereinafter LUPKE, in view of Ginty et al. (U.S. 4,901,552), hereinafter GINTY and Hegler (U.S. 6,458,311), hereinafter HEGLER.
claim 6, LUPKE teaches: Die tooling for use in forming double wall corrugated pipe (LUPKE teaches a die tooling for forming a pipe (Examiner is interpreting tube as pipe) [0001]) comprising a die tool body having a first annular die outlet and a second annular die outlet located downstream of and separated from said first die outlet by an air processing cavity located in a recess of said die tooling and opening outwardly (LUPKE teaches a first die outlet (2) and a second die outlet (7) located downstream of and separated from said first die outlet by a space (A) formed in the recessed portion of said die tooling and opening outwardly [0043; Fig. 1].); said first and second annular die outlets being connected through the die body to extruded plastic inlets (LUPKE teaches the die outlets being connected through the die body to extruded inlets [0029; Figs. 1 and 7]); said air processing cavity including a first process air outlet located in said cavity (LUPKE teaches a first process air outlet (10) located in the cavity (A) [0043]), said first process air outlet connecting with a first process air supply conduit (LUPKE teaches the outlet (10) is connected with a first process air supply (compressed gas line (18)) [0054]) extending in a length of said die tooling and supplying process air under pressure to said first process air outlet (LUPKE teaches supplying air to first air outlet (10) [0053-0054]); said air processing cavity including an air pressure transducer located in said cavity and producing an air pressure signal in accordance with the air pressure of a variable chamber defined between the die tooling including the air processing cavity and plastic extruding through said die outlets and connecting with each other (LUPKE teaches a pressure measuring device is provided to measure the pressure prevailing in the space (A) which Examiner is interpreting as a pressure transducer [0019-0023; claim 9] and a temperature sensor in space (A) [0024]. LUPKE also teaches space (A) as a variable chamber [Fig. 1; 0043]); said air pressure signal being provided to a controller at a position upstream of said first and second annular die outlets; and a regulated air supply controlled by said controller and connected to said first process air supply conduit to regulate the air pressure of said variable chamber between at least a corrugation forming pressure and a lower cuff forming pressure (LUPKE further teaches a regulated air supply (compressed gas line (18)) controlled by controller (17) [0054-0055; 0061-0062]. LUPKE further teaches a first process air supply conduit (compressed gas controller (15) controlling first gas duct (10)) to regulate the air pressure in the variable chamber (A) [0053-0054].).
LUPKE fails to explicitly teach a first air pressure transducer located in said process air cavity detecting air pressure in said process air cavity. 
In the same field of endeavor, pressure differential, GINTY teaches equal pressure is maintained in a vessel, which Examiner is interpreting as a cavity. GINTY teaches equal pressure is maintained by adjusting the flow of gas into and out of gas regulators (7 and 8), either manually or else automatically by computer [Col. 7, lines 3-9]. Examiner is interpreting the gas regulators as pressure transducers. The pressure of the gas in both portions of the vessel is monitored and regulated by the use of input and output valves [Col. 7, lines 10-14]. It is known in the art to find pressure differential within the same cavity. LUPKE teaches monitoring temperature in a changing cavity. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the Applicant’s invention to modify LUPKE, by finding the pressure differential in the cavity of LUPKE and controlling the pressure by pressure regulators in the cavity, as suggested by GINTY, in order to prevent cavitation [Col. 7, lines 23-24].  
LUPKE and GINTY do not explicitly teach the air supply conduit extending in a length of said die tooling and controller at a position upstream of said first and second die outlets. In the 
Regarding claim 7, LUPKE teaches: wherein said air processing cavity also includes a temperature sensor used by said controller to adjust the extrusion process (LUPKE teaches temperature sensors for measuring the temperature of the gas in the space between the tubes and that of the thermoplastic material of the tubes [0024] and the controller can be designed to permit variable setting of the flow rate of the thermoplastic material extruded through the two dies [0029]).
Regarding claim 10, LUPKE teaches: wherein said controller includes an operator adjustment for varying said corrugation forming pressure and varying said lower cuff forming operating pressure used to form a single wall cuff of the pipe from plastic extruding through both of said die outlets (LUPKE teaches a controller (compressed gas controllers (15, 16)) for varying corrugation pressure and varying operating pressure for the cuff to form a single wall cuff from plastic extruding both of the die outlets [0043; 0045-0047; 0054]. LUPKE teaches pressure (p1) for forming the corrugation troughs (8) [0043]. LUPKE further teaches the first tube (1) is 
Regarding claim 13, LUPKE teaches: A pipe corrugator and associated die tooling for forming pipe having alternating long pipe sections separated by alternating integral connecting cuffs provided at predetermined locations in the length of the formed pipe (LUPKE teaches a pipe corrugator and associated die tooling for forming a pipe (Examiner is interpreting tube as pipe) [0001]. LUPKE also teaches forming the pipe having elongate pipe with connecting sleeves at predetermined locations [0008; 0015-0016]), said pipe corrugator including two opposed series of circulating mold blocks that abut to form an inlet to a mold tunnel and remain in abutment until an exit to the mold tunnel where the mold blocks separate and are returned to said inlet (LUPKE teaches a mold tunnel (4) which comprises two rows of circulating half-molds (5) [Fig. 7], and an inlet and exit for the tube [0041].); each series of mold blocks including first mold blocks for forming said elongate pipe sections in said mold tunnel and second mold blocks having a cuff cavity for forming in said mold tunnel said connecting cuffs (LUPKE teaches a first mold block and a second mold block for forming a mold tunnel (4) and cuffs (sleeve recess (12)) [Fig. 7; 0040-0041; 0046].); said die tooling including a die tool body having a first annular die outlet and a second annular die outlet located downstream of and separated from said first die outlet by an air processing cavity located in a recess of said die tooling and opening outwardly (LUPKE teaches a first die outlet (2) and a second die outlet (7) separated by a space (A) formed in the recessed portion of an exterior wall (13) of said die tooling open to said mold tunnel [0043; Fig. 1] and connected to a first process air supply (pressure p1) providing air pressure to a first process air outlet (first gas duct (10)) located in said process air cavity [0043; 0045; 0053]); said first and second annular die outlets being connected through the die body to extruded plastic inlets (LUPKE teaches thermoplastic material being extruded through the two dies [0029]); said air processing cavity including a first process air outlet located in said cavity, said first process air outlet connecting with a first process air supply conduit extending in a length of said die tooling and supplying process air under pressure to said first process air outlet (LUPKE teaches the outlet (10) is connected with a first process air supply (compressed gas line (18)) [0054]. LUPKE teaches supplying air to first air outlet (10) [0053-0054]); . . . , said air pressure transducer producing an air pressure signal in accordance with the air pressure of a variable chamber defined between the die tooling in an area including the air processing cavity and plastic extruding through said die outlets and connecting with each other (LUPKE teaches a pressure measuring device is provided to measure the pressure prevailing in the space (A) which Examiner is interpreting as a pressure transducer [0019-0023; claim 9] and a temperature sensor in space (A) [0024]. LUPKE also teaches space (A) as a variable chamber [Fig. 1; 0043]); said air pressure signal and a signal from said temperature sensor being provided to a controller used to regulate an air supply (LUPKE teaches that the temperature sensor sends a signal to the controller (15) based on the signals of the sensors [claim 8-10; 0024; 0063]); and wherein said air supply controlled by said controller and connected to said first process air supply conduit to regulate the air pressure of said variable chamber in association with the sensed temperature (LUPKE teaches sensors provided to measure the temperature of the gas in the cavity (A) and the compressed gas controller is designed such that gas pressure or gas volume required to reach pressures p1 and p2 can be set on the basis of the temperature values [0024]).
LUPKE fails to explicitly teach a first air pressure transducer located in said process air cavity detecting air pressure in said process air cavity.

LUPKE and GINTY do not explicitly teach the air supply conduit extending in a length of said die tooling. In the same field of endeavor, double walled tubes, HEGLER teaches a cavity (42) including a first process air outlet (30) located inside cavity [Fig. 4], and the first process air outlet connecting with a first process air supply conduit extending the length of the die [Fig. 2, air pipe (29)] and supplying air under pressure to first process air outlet (30) [Col. 3, lines 49-57]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUPKE by having the air supply in the length of said die tooling, as suggested by HEGLER, in order to be arranged for circulation and guidance in a conveying direction [Col. 2, lines 17-20].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lupke et al. (U.S. PGPUB 2004/0232579), hereinafter LUPKE, and Ginty et al. (U.S. 4,901,552), hereinafter GINTY, as applied to claim 1 above, and further in view of Hegler (U.S. 6,458,311), hereinafter HEGLER.
Regarding claim 3, LUPKE and GINTY teach all the limitations of the claimed invention as stated above, including; LUPKE teaches: including said controller receiving positional information of said second mold blocks relative to said die outlets (LUPKE teaches a pulse generator in order to give the controller detected information, such as positional information [0028; 0055; 0016-0018; 0019; 0054; claim 13-15]); said controller based on said positional information of said second mold blocks determining when a leading wall of the pipe cuff cavity is about to move past said first die outlet and reducing the pressure of said air supply cavity to said second air pressure (LUPKE teaches a sensor (19) and a pulse generator (20) provided to give geometry of the paths of the half molds (5) [0057-0059]. LUPKE teaches once the first die (2) has reached the beginning of the wall of the cuff (sleeve (12)), the pressure p1 is switched to pressure p2, which is less than p1 [0045; 0012].); said controller based on said positional information determining when said leading wall of the pipe cuff cavity is about to move past said second die outlet and providing air pressure at a cuff forming pressure generally equal to said second air pressure via said second air supply (LUPKE teaches pressure (p3) to effectively fuse the second tube to first tube [0078]. The pressure (p3) is above atmospheric pressure supplied via the second gas duct (14) to the inside of the second tube (6). Both tubes are molded into the connecting sleeve with pressure maintained between two pressures (p2 and p3) [0078].); and maintaining said air pressure at said lower cuff forming pressure and said second air pressure until a trailing wall of said pipe cuff cavity passes said second die outlet and then returning said corrugation forming pressure in said process air cavity and removing air supply pressure through said second inlet (LUPKE teaches maintaining the pressure until the shaping of the 
LUPKE and GINTY fails to teach positional information when moving past the second die and removing air supply pressure through the second inlet. In the same field of endeavor, double walled tubes, HEGLER teaches a controller (48; Fig. 3; Col 5, lines 8-14) based on positional information that changes pressure generally equal to second air supply when forming the cuff and moving past the second die outlet (inner die (21)) [Col. 5, lines 20-32]. HEGLER also teaches the gas duct (24, which Examiner is interpreting as the second outlet) being connectable via a valve to a source of compressed gas for the injection of air on the one hand and to atmosphere or a partial vacuum on the other hand [Col. 3, lines 35-43]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUPKE and GINTY by having position information about the cuff moving past the second die and having a gas duct as a partial vacuum, as suggested by HEGLER, in order for modification of speed of the extruder which supplies the plastic material for the production of the external tube [Col. 4, lines 40-45] and for the internal tube to be pressed outwards against the external tube [Col. 5, lines 27-33], respectively.
Claims 4-5, 8-9, 11-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lupke et al. (U.S. PGPUB 2004/0232579), hereinafter LUPKE, Ginty et al. (U.S. 4,901,552), hereinafter GINTY, and Hegler (U.S. 6,458,311), hereinafter HEGLER, as applied to claim 3 above, and further in view of NEAL (U.S. PGPUB 2008/0029506).
Regarding claim 4, LUPKE teaches: including a second process air outlet located immediately downstream of said second die outlet (LUPKE teaches a second supply of process  and connecting with a second process air supply conduit extending in a length of said die tooling and supplying regulated process air under pressure to said second process air outlet immediately downstream of said second annular die outlet and controlled by said controller using a pressure transducer adjacent said second annular die outlet detecting an air pressure to the exterior of the die tooling at said second process air outlet.
LUPKE fails to teach the air supply conduit extending in a length of said die tooling. In the same field of endeavor, double walled tubes, HEGLER teaches a cavity (42) including a first process air outlet (30) located inside cavity [Fig. 4], and the first process air outlet connecting with a first process air supply conduit extending the length of the die [Fig. 2, air pipe (29)] and supplying air under pressure to first process air outlet (30) [Col. 3, lines 49-57]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUPKE and GINTY, by having the air supply in the length of said die tooling, as suggested by HEGLER, in order to be arranged for circulation and guidance in a conveying direction [Col. 2, lines 17-20].
LUPKE, GINTY and HEGLER are silent as to a pressure transducer adjacent second die outlet detecting air pressure. In the same field of endeavor, molding, NEAL teaches a second pressure transducer associated with the end-of-fill point in the cavity, and the second pressure transducer transmits its reading to a controller [0066-0067]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUPKE, GINTY and HEGLER, by having a pressure transducer adjacent the second die outlet, in order to control pressure to not deform or damage the pipe [0063].
claim 5, LUPKE teaches: including a temperature sensor measuring temperature at said second process outlet providing a second temperature signal to said controller for maintaining fusing temperature at said second extrusion outlet (LUPKE teaches temperature sensors for measuring the temperature of the gas in the space between the tubes and that of the thermoplastic material of the tubes [0024]).
Regarding claim 8, LUPKE teaches: including a second process air outlet located immediately downstream of said second die outlet (LUPKE teaches a second process air outlet (second gas duct (14)) downstream of second die outlet (7) [Fig. 2, 0042; 0048]) and connecting with a second process air supply conduit (LUPKE further teaches connecting the air outlet with a second process air supply conduit (controller 16 and compressed gas line (18)) [Fig. 7; 0053-0054]) extending in a length of said die tooling and supplying regulated process air under pressure to said second process air outlet immediately downstream of said second annular die outlet (LUPKE teaches supplying the process air to second air outlet downstream of the second die (7) [Fig. 6; 0054; 0048]) and controlled by said controller using a pressure transducer adjacent said second annular die outlet detecting an air pressure to the exterior of the die tooling at said second process air outlet.
LUPKE fails to teach the air supply conduit extending in a length of said die tooling. In the same field of endeavor, double walled tubes, HEGLER teaches a cavity (42) including a first process air outlet (30) located inside cavity [Fig. 4], and the first process air outlet connecting with a first process air supply conduit extending the length of the die [Fig. 2, air pipe (29)] and supplying air under pressure to first process air outlet (30) [Col. 3, lines 49-57]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUPKE and GINTY, by having the air supply in the length of 
LUPKE, GINTY and HEGLER are silent as to a pressure transducer adjacent second die outlet detecting air pressure. In the same field of endeavor, molding, NEAL teaches a second pressure transducer associated with the end-of-fill point in the cavity, and the second pressure transducer transmits its reading to a controller [0066-0067]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUPKE, GINTY and HEGLER, by having a pressure transducer adjacent the second die outlet, in order to control pressure to not deform or damage the pipe [0063].
Regarding claim 9, LUPKE teaches: including a temperature sensor at said second die outlet that provides a temperature signal used to control a fusion temperature at said second die outlet (LUPKE teaches temperature sensors for measuring the temperature of the gas in the space between the tubes and that of the thermoplastic material of the tubes [0024] and the controller can be designed to permit variable setting of the flow rate of the thermoplastic material extruded through the two dies [0029]).
Regarding claim 11, HEGLER further teaches: wherein said controller for said second process air outlet includes a minimal operating pressure used during the forming of corrugations connected to an inner smooth wall of a pipe and a higher cuff forming operating pressure for forming a single wall cuff of the pipe from plastic extruding through said die outlets (HEGLER teaches when making the corrugation troughs (40), the pressure is atmospheric pressure between the troughs [Col. 5, lines 1-7]. HEGLER further teaches when the transition section (44) reaches the second die (21), then overpressure begins escaping from the gas gap (30, which is a gas duct), which is increased to a pressure above atmospheric pressure, forming a 
Regarding claim 12, LUPKE teaches: wherein said controller for said second process air outlet includes a minimal operating pressure used during the forming of corrugations connected to an inner smooth wall of a pipe and a higher second operating pressure for forming a single wall cuff of the pipe from plastic extruding through said die outlets and wherein said higher second pressure is generally the same as said lower cuff forming pressure (LUPKE teaches a minimal operating pressure (p1) for forming the corrugation troughs (8) connected to an inner smooth wall of a pipe (6) [Fig. 7 shows the controller (17); Fig. 1; 0042-0043]. LUPKE further teaches a second operating pressure (p2) for forming a single wall cuff of the pipe [0045-0047]. LUPKE further teaches pressures p1 and p2 can generally be the same [0009].).
Regarding claim 14, LUPKE teaches: including a second process air outlet located immediately downstream of said second die outlet (LUPKE teaches a second process air outlet (second gas duct (14)) downstream of second die outlet (7) [Fig. 2, 0042; 0048]) and connecting with a second process air supply conduit (LUPKE further teaches connecting the air outlet with a second process air supply conduit (controller 16 and compressed gas line (18)) [Fig. 7; 0053-0054]) extending in a length of said die tooling and supplying regulated process air under pressure to said second process air outlet immediately downstream of said second annular die outlet (LUPKE teaches supplying the process air to second air outlet downstream of the second die (7) [Fig. 6; 0054; 0048]) controlled by said controller using a pressure transducer adjacent said second annular die outlet detecting an air pressure to the exterior of the die tooling at said second process air outlet.
LUPKE fails to teach the air supply conduit extending in a length of said die tooling. In the same field of endeavor, double walled tubes, HEGLER teaches a cavity (42) including a first process air outlet (30) located inside cavity [Fig. 4], and the first process air outlet connecting with a first process air supply conduit extending the length of the die [Fig. 2, air pipe (29)] and supplying air under pressure to first process air outlet (30) [Col. 3, lines 49-57]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUPKE and GINTY, by having the air supply in the length of said die tooling, as suggested by HEGLER, in order to be arranged for circulation and guidance in a conveying direction [Col. 2, lines 17-20].
LUPKE, GINTY and HEGLER are silent as to a pressure transducer adjacent second die outlet detecting air pressure. In the same field of endeavor, molding, NEAL teaches a second pressure transducer associated with the end-of-fill point in the cavity, and the second pressure transducer transmits its reading to a controller [0066-0067]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUPKE, GINTY and HEGLER, by having a pressure transducer adjacent the second die outlet, in order to control pressure to not deform or damage the pipe [0063].
Regarding claim 15, LUPKE teaches: including said controller receiving positional information of said second mold blocks relative to said die outlets (LUPKE teaches a pulse generator in order to give the controller detected information, such as positional information [0028; 0055; 0016-0018; 0019; 0054; claims 13-15]); said controller based on said positional information of said second mold blocks determining when a leading wall of the pipe cuff cavity is about to move past said first die outlet and reducing the pressure of said air supply cavity to a said second air pressure (LUPKE teaches a sensor (19) and a pulse generator (20) provided to give geometry of the paths of the half molds (5) [0057-0059]. LUPKE teaches once the first die (2) has reached the beginning of the wall of the cuff (sleeve (12)), the pressure p1 is switched to pressure p2, which is less than p1 [0045; 0012].); said controller based on said positional information determining when said leading wall of the pipe cuff cavity is about to move past said second die outlet and providing air pressure at a cuff forming pressure generally equal to said second air pressure via said second air supply (LUPKE teaches pressure (p3) to effectively fuse the second tube to first tube [0078]. The pressure (p3) is above atmospheric pressure supplied via the second gas duct (14) to the inside of the second tube (6). Both tubes are molded into the connecting sleeve with pressure maintained between two pressures (p2 and p3).); and maintaining said air pressure at said lower cuff forming pressure and said second air pressure until a trailing wall of said pipe cuff cavity passes said second die outlet and then returning said corrugation forming pressure in said process air cavity and removing air supply pressure through said second inlet (LUPKE teaches maintaining the pressure until the shaping of the sleeve has concluded [0050]. LUPKE teaches the pressure (p3) is switched off and pressure (p1) I applied again to the space (A) between the tubes [0050].).
LUPKE and GINTY fail to teach positional information when moving past the second die and removing air supply pressure through the second inlet. In the same field of endeavor, double walled tubes, HEGLER teaches a controller (48; Fig. 3; Col 5, lines 8-14) based on positional information that changes pressure generally equal to second air supply when forming the cuff and moving past the second die outlet (inner die (21)) [Col. 5, lines 20-32]. HEGLER also teaches the gas duct (24, which Examiner is interpreting as the second outlet) being connectable 
Regarding claim 16, LUPKE teaches: including a temperature sensor associated with said second annular die outlet for maintaining a desired fusion temperature (LUPKE teaches temperature sensors for measuring the temperature of the gas in the space between the tubes and that of the thermoplastic material of the tubes [0024] and the controller can be designed to permit variable setting of the flow rate of the thermoplastic material extruded through the two dies [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 1748          


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748